GILMAN, Circuit Judge,
dissenting.
Because I believe that the majority holds Bradley and Curtis to a standard of proof higher than that required to defeat a motion for summary judgment, I respect*67fully dissent. In analyzing whether Bradley and Curtis showed that the legitimate, non-discriminatory reason put forth by Hangar for the allegedly adverse employment actions was pretextual, the majority states that they were “required to present evidence ‘that an illegal motivation was more likely than that offered by the defendant.’ ” Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994) (emphasis in original). Maj. Op. 66 (quoting citation). This is not the standard for summary judgment, and Manzer was not a summary judgment case.
In Manzer, an employee sued his former employer, Diamond Shamrock Chemical Company, for age discrimination under the ADEA. The case was tried to a jury and, at the end of all of the evidence, the district court granted Diamond Shamrock’s motion for a directed verdict. Id. at 1080. In discussing the employee’s burden of proof, this court emphasized the requirement that the employee must show pretext by a preponderance of the evidence. Id. at 1084. At the summary judgment stage, however, an employee is not required to meet that standard. Rule 56(c) of the Federal Rules of Civil Procedure requires only that the nonmoving party “raise a genuine issue as to any material fact....”
This court has said that “summary judgment should not be permitted except “where it is quite clear what the truth is.’ ” Koepfle v. Garavaglia, 200 F.2d 191, 193 (6th Cir.1952) (quoting Sartor v. Arkansas Natural Gas Corp., 321 U.S. 620, 627, 64 S.Ct. 724, 88 L.Ed. 967 (1944)). 10A Wright, Miller’s and Kane, Federal Practice and Procedure treatise supports this statement:
[A] party moving for summary judgment is not entitled to a judgment merely because the facts the party offers appear more plausible than those tendered in opposition, or because it appears that the adversary is unlikely to prevail at trial.... Therefore, if the evidence presented on the motion is subject to conflicting interpretations, or reasonable people might differ as to its significance, summary judgment is improper.
Federal Practice and Procedure § 2725 (3d ed.1998).
I believe that the evidence of pretext in the present case is subject to conflicting interpretations. Conceding that Curtis and Bradley “have shown that the reduction of their duties followed soon after the reporting of Curtis[’s] complaint to Kerr’s superiors,” the majority notes that the record also shows “that Kerr took charge of the former NovaCare office and began to make changes at about the same time that the complaint was reported.” Maj. Op. 66. The majority then concludes that “the timing of the adverse employment actions (if that is what they were) is no more suggestive of retaliation than it is of a lawful effort to revamp the newly-acquired business.” Id. Implicit in this statement is the fact that the evidence is open to conflicting interpretations, making summary judgment on this issue inappropriate. Wexler v. White’s Furniture, Inc., 317 F.3d 564, 578 (6th Cir.2003) (en banc) (“The conflicting proof and the inferences that can be drawn therefrom raise genuine issues of material fact that preclude the grant of summary judgment in the case before us.”).
“In considering a motion for summary judgment, the judge’s function ... is limited to determining whether sufficient evidence has been presented to make the issue a proper jury question, and not to judge the evidence....” Bultema v. United States, 359 F.3d 379, 382 (6th Cir.2004) (quotation marks omitted) (emphasis added). In this case, the majority appears to *68have evaluated the evidence and determined that Bradley and Curtis would not be able to prevail at trial — under a preponderance of the evidence standard — on the issue of pretext. That might or might not be true, but such an evaluation is inappropriate at the summary judgment stage of the proceedings. Because I believe that Bradley and Curtis have raised a genuine issue of material fact with regard to pretext, I would reverse and remand.